              Case 19-30342 Doc 23-1 Filed 09/29/20 Entered 09/29/20 17:02:28                            Desc
                        Statement Accompanying Relief From Stay Page 1 of 1
                                       REQUIRED STATEMENT
                           TO ACCOMPANYALL MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s) Sheldon A. Willis _____Case No. 19-30342 Chapter 13
All Cases: Name of Moving Creditor Ally FinancialDate Case Filed October 24, 2019

Nature of Relief Sought:      Lift Stay      Annul Stay      Other (describe) _    ______

Chapter 13: Date of Confirmation Hearing            or Date Plan Confirmed January 9, 2020

Chapter 7:               No-Asset Report Filed on
                         No-Asset Report not Filed, Date of Creditors Meeting
1.      Collateral
        a.               Home
        b.               Car   Year, Make and Model 2010 CHEVROLET COBALTVIN:1G1AF5F59A7133442
        c.               Other

2.      Balance Owed as of Petition Date $ 1,925.25
        Total of all other Liens against Collateral $ _   _______

3.     Attach a payment history, or list the months post-petition for which full payment from the debtor was not
Received: March through September 2020

4.      Estimated Value of Collateral (must be supplied in all cases) $2,500.00

5.      Default
        a.                Pre-Petition Default
                  Number of months                       Amount $
        b.        Post-Petition Default
                          On direct payments to the moving creditor
                          Number of months March through September 2020                     Amount $ 2,319.06
                          On payments to the Standing Chapter 13 Trustee
                          Number of months                       Amount $

6.      Other Allegations
        a.              Lack of Adequate Protection § 362 (d)(1)
               i.               No insurance
               ii.              Taxes unpaid                             Amount $
               iii.             Rapidly depreciating asset
               iv.              Other (describe)
        b.               No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)
        c.        Other “Cause” § 362 (d)(1)
                  i.             Bad Faith
                  ii.            Multiple filings
                  iii.           Other (describe)
        d.        Debtor’s Statement of Intention regarding the Collateral
                  i.    Reaffirm ii.       Redeem iii.       Surrender iv.      No Statement of Intention Filed

Date: September 29, 2020                                         /s/ James M. Philbrick
(Rev. 6/1/09)                                             Counsel for Ally Financial
